Citation Nr: 0636712	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a headache disability 
claimed as secondary to myofascial pain syndrome of the 
lumbosacral spine.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (the 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

Service connection is in effect for chronic lumbar strain, 
chronic pain syndrome of the lumbar and low thoracic spine 
(also known as myofascial pain syndrome of the lumbosacral 
spine with concave curvature of the thoracic spine), rated as 
40 percent disabling; and depressive disorder, formerly 
characterized as dysthymic disorder, secondary to service-
connected back disorder, rated as 50 percent disabling.  The 
former rating was addressed and confirmed in a decision by 
the Board in December 2002.

As noted in the Board's remand action of August 2005, in a 
January 2000 decision, the RO determined that the veteran's 
claim of service connection for facial and head pain was not 
well grounded under criteria then in effect.  After the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), the RO reconsidered the veteran's claim.  In an April 
2003 rating decision, the RO denied service connection for 
facial and head pain and the veteran duly appealed.

The Board noted that in a January 1995 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for migraine headaches.  Although the veteran was 
duly notified of this decision and his appellate rights, he 
did not appeal.  Thus, that decision is final and not subject 
to revision on the same factual basis.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).

The veteran now seeks service connection for a disability 
manifested by facial and head pain, which he claims is 
secondary to his service-connected low back disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claim of service connection based on a new 
theory of etiology does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997). Rather, new 
and material evidence is required to reopen the claim in such 
circumstances.  See 38 C.F.R. § 3.156 (2004).

In this case, although service connection for migraine 
headaches was previously denied, the veteran argued that his 
currently-claimed head and facial pain symptoms were/are due 
to a disability which is separate and unrelated to his 
nonservice-connected migraine headache disability.  Affording 
him the benefit of the doubt, therefore, and as noted in the 
August 2005 Board's remand, the Board found that 
consideration of the claim of service connection for a 
disability manifested by head and facial pain (other than 
migraine headaches) was indeed appropriate, as there had 
never been a prior final denial of this issue.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board remanded the case in August 2005 for development on 
the aforementioned issue to include acquisition of Social 
Security Administration (SSA) records and a VA examination 
and specific medical opinion(s).



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the appellate issue.

2.   Evidence of record including medical opinion and 
resolution of doubt establish a reasonable basis for 
concluding that the veteran's daily headaches, reflecting a 
disability claimed as facial and head pain, and separate and 
apart from his migraine headaches, are in part a result of 
the medications he takes for his service-connected 
disabilities.  





CONCLUSION OF LAW

The veteran's daily headaches, reflecting a disability 
claimed as being manifested by facial and head pain, are in 
part secondary to medications for his service-connected 
myofascial pain syndrome of the lumbosacral spine.  38 C.F.R. 
§ 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of service connection, discussion of 
VCAA compliance is not necessary.

Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006). Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2006).  If, however, the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service entrance examination report noted a 
history of migraine headaches as a child.

At a VA examination in December 1994, it was noted that the 
veteran had complaints of occasional tingling up his back and 
occasional numbness of both jaws.

At a VA examination in January 1996, the veteran noted that 
he was taking over-the-counter pain medications including 
Aspirin for his back pain.

At a VA examination in March 1998, the veteran reported that 
he was taking Naprosyn and Desipramine for his back pain.

At VA outpatient visits in May 1998, the veteran reported 
that over the prior 6 months, he had developed a shooting 
pain into his neck on certain movements.  He had recently 
started taking Naprosyn and Paroxetine for long-standing 
dysthymia and headaches.  Examination showed no cranial nerve 
abnormalities.  Pertinent diagnoses included chronic 
headaches of uncertain etiology, for which he was to be seen 
at the Headache Clinic; a history of dysthymia; and what 
seemed to be a chronic pain syndrome.

At the follow-up visit, it was noted that he had a history of 
headaches since childhood; these had abated somewhat until a 
back injury in service, since which they had been recurrent 
and frequent, about 2-3 times a week.  His current headaches 
were throbbing in nature, on the right side, frontal area and 
neck.  He had some associated nausea, vomiting, photophobia 
but no phonophobia; the headaches would get worse with 
exercise.  Their relative intensity was 7-9/10.  They would 
become better with sleep or putting a washcloth on his head.  
He also used Motrin, 200 mg., 1-4 tablets, which helped.  He 
had a headache the day of the examination for which he had 
taken Ibuprofen, 400 mg., which helped.  The diagnosis was 
common migraine and he was started on Paxil and given a 
prescription for Naproxen sodium.   

At a VA examination in July 1998, he reiterated that he was 
taking medications, the name of which he had forgotten, for 
his back pain.  He said he had had some increase in his 
headaches along with concerns over his situation at work; 
there were rumors that the store at which he was a deli 
counter employee, was to be sold, and this had caused him to 
worry.  He was also noted to have a history of migraine 
headaches.

At a VA examination in August 1999, it was noted that he had 
changed jobs after the store where he had been working was 
closed; he was now working at a hospital.  He was not then 
taking medications for pain.

At another VA examination in August 1999, it was noted that 
he had been recently seen at the clinic for back pain and 
headaches.  The veteran reported that he had headaches about 
twice a week and that these would last all day.  His 
medications included Excedrin.  He said he had been 
prescribed a low dose antidepressant for his ongoing 
analgesia but he was not taking that as he wanted to avoid 
medications due to side effects.

Ongoing outpatient treatment visits are of record from April 
and May 2001 reflecting that he was being seen for continued 
depression.  He was having continued family problems and 
stress at home.  Medications for his depressive illness had 
included Nortriptyline but this had given him headaches so he 
had discontinued it after several days use. 

He was hospitalized in October 2001 for mental health 
concerns before and during which time various medications 
were tried including Paroxetine, Venlafaxime and 
Nortriptylline, only the first of which was given for a 
period concerned a fair trial; the others caused side effects 
and he discontinued them.  On one clinical notation, it was 
reported that the veteran's moods were impacted by his 
frequent headaches and chronic back pain.

At a VA examination in November 2001, the veteran complained 
of intermittent numbness and tingling from his neck radiating 
into his face, and chronic neck pain with nuchal-related 
headaches.  These headaches occurred 2-3 times weekly.  After 
examination, it was concluded that he probably had left C5 or 
C6 radiculopathy, rule out cervical stenosis; and chronic mid 
lumbar back pain related to chronic lumbar strain.  The 
examiner opined that the veteran's headaches were likely 
cervicogenic in nature.

Lumbar MRIs were negative; cervical studies showed possible 
C-5/C-6 radiculopathy and osteophyte complex.

At another VA examination in November 2001, the veteran 
described neck pain starting in his low back and going up the 
back.  He also had pain in the shoulder blades and neck where 
he also had a tingling sensation.  The neck pain radiated 
into the back of his head and into his ears and cheeks.  The 
examiner concluded that he had chronic pain syndrome in the 
lumbar and low thoracic spine areas.  He was not felt to have 
intervertebral disc syndrome or severe nerve damage in his 
lower extremities.  The examiner also indicated that the 
veteran had severe migraine headaches 

On VA clinical reports from late 2002 and early 2003, the 
veteran was described as having increased frequency in his 
headaches.  The headaches were described as sharp, in he 
right temporal area, daily, usually in the morning.  Eating 
food seemed to help.  He was taking Excedrin for the 
headaches.  There were no visual changes or aura involved.  A 
notation in July 2002 was to the effect that he had been 
waking up with headaches on a daily basis and with some 
nausea.  A treatment regimen of Welbutrin was instituted.

On a special headache evaluation by VA in December 2002, the 
veteran said that he had had headaches when he was ages 5-6 
but then they went away.  He said that after he injured his 
back in service, the headaches began again.  For the first 
several years, the headaches had been off and on, mostly 
related to back spasms; more recently, the headaches had been 
constant.  He said he would wake up with a headaches in the 
morning, with pain at a level of 2/10 at which time he would 
take Ibuprofen, 200 mg. which helped until about 1-2 PM.  He 
would then get another headache for which he would take 
another Ibuprofen, 200 mg.  He had been taking 2-3 Ibuprofen 
a day for the past 2-3 months.  Prior to that he had taken 
Excedrin, but had been told by his physician not to continue 
that pattern.  

The headaches were described as bilateral, generalized; and 
1-2 times a month, the headache would be severe, 8-9/10 in 
intensity associated with nausea, dizziness, photophobia and 
phonophobia.  On those occasions, the veteran said that he 
had to lie down in a dark room and sleep.  On those days, he 
would take 3-6 Ibuprofen.  He had never been on a beta 
blocker or calcium channel blocks but had been on several 
antidepressants.  In addition to those mentioned above, in 
the prior 8 weeks or so, he had been on Welbutrin but had not 
noticed any difference in his headaches.  There did not seem 
to be any relationship between food and his getting headaches 
although sometimes, the lack of food seemed to cause shocking 
headaches which were relieved by eating.  The examiner noted 
that he was taking Cyclobenzaprine, 10 mg. at bedtime; a 
multivitamin; and Bupropion, 150 mg., BID.

The examiner noted that the veteran had a remote history of 
migraine in childhood.  He noted that he had daily headaches 
and migraine once or twice a week.  The examiner opined that 
the veteran had rebound headaches due to taking analgesics 
every day.  He advised the veteran to stop taking ibuprofen 
every day and started him on Rizatriptan.  The veteran was 
advised that initially stopping the ibuprofen may cause some 
withdrawal headaches.  

At a VA examination in July 2003, the veteran reported that 
he was now divorced and working as a shuttle driver.  He said 
he had back pain on a daily basis but was not taking 
medications.  The examiner noted that he had multiple 
complaints with regard to his neck, but since this was not 
service-connected he would not address the issue.

On an outpatient report in July 2003, numerous medications 
were cited including Bupropion, Naproxen and Rizatriptan at 
the onset of a headache.

Outpatient records from October 2004 refer to his having 
headaches involving his whole head with neck pain.  He also 
had left side facial tingling and said that he had been given 
a diagnosis of Arnold-Chiari Malformation by an outside 
physician.  He also had symptoms associated with a migraine.  
He said that he had a prescription for Vicodin, and the 
examiner said that this might help, but could also cause more 
rebound headaches.

At an outpatient visit in April 2005, the veteran had 
multiple pains in the back and elsewhere.  His headaches 
would occur when he did not eat.

Pursuant to the Board remand of August 2005, the veteran was 
provided with a specialized VA examination in September 2005, 
particularly relating to his headaches, claimed as head and 
facial pain.  The veteran reported that he had first had 
headaches at about age 6-7.  He grew out of these and did not 
have them for a long time until he injured his back.  Since 
then, he had had headaches on a daily basis which got worse 
after his low back would become aggravated.  When his low 
back pain was worse and he had spasms of the low back, his 
headaches would get worse as well.  

He described the headaches as dull and in the front of his 
head.  He noted that he usually would awaken with a headache 
and would take a couple of Excedrins.  Sometimes, he stated, 
he would have to take more Excedrins to get rid of the 
headache (e.g., the day before, he had taken 6 Excedrins).  
He reported that he did not have nausea or light and noise 
sensitivity with these headaches.  

The veteran also described another type of headache which was 
less frequent, about a couple of times a month, when he would 
initially feel dizzy and have a spinning sensation,  The 
headache would be severe, starting around his eyes, mostly on 
the right but sometimes bilateral, and moving to his 
forehead.  During these headaches he would be very nauseated 
and would frequently vomit.  Light and noise would bother him 
and he had to rest to make them go away.  Hunger would 
usually trigger both types of headaches.  He also had some 
tingling on the left side of his face which would sometimes 
move over to the right side of his chin.  He said that 
worsening of his back pain seemed to cause increased tingling 
on the left side of his face.

The examiner reported that sensory evaluation was within 
normal limits.  Various prior studies were noted including 
magnetic resonance imaging (MRI) which had confirmed 
degenerative changes in the cervical area.  The examiner 
concluded that he had two diagnoses migraine headaches and 
chronic daily headaches likely due to daily analgesic use.  
Regarding the latter headaches, the examiner opined his 
belief that these were rebound headaches from daily use of 
analgesics.  The examiner indicated that these headaches were 
likely related to his migraine and chronic use of analgesics.  

Subsequent to the Board remand in August 2005, it was 
certified by SSA that no further records were available for 
the veteran.

Analysis

The Board has carefully reviewed the extensive evidence of 
record in this case.  The case was remanded to obtain 
additional records and a medical opinion.  The evidence now 
in the file is entirely sufficient to provide a sound 
foundation for the decision rendered by the Board.  In this 
regard, although it is noted that the evidence is not 
entirely unequivocal, there is certainly an adequate basis 
for the decision herein.  

The veteran has argued that his headaches have an association 
with his other service-connected disabilities, and to a 
limited extent, the Board concurs.  The veteran has been 
found to have two distinct types of headaches.  One type of 
headache is less frequent but more severe, with visual and 
other sensory overtones and symptoms.  This is clearly 
migraine in nature and medical opinion is unanimous in 
finding that these are unrelated to anything of service 
origin.  

Similarly, he has claimed that he had a peculiar neck pain 
and facial tingling, although neurological evaluations have 
been entirely unsupportive of that assertion.

Nonetheless, the veteran also has almost daily headaches of a 
less severe nature.  Several VA medical specialists have 
concluded that these are rebound in nature and secondary to 
the pain medications he takes, at least in part, for his 
service-connected disabilities both his low back and, on 
occasion, mental health problems.  Accordingly, there is a 
doubt raised as to the causal relationship between these 
daily headaches as being secondary to treatment for service-
connected disabilities, and resolving the doubt in his favor, 
service connection is warranted.  



ORDER

Service connection for a headache disability manifested by 
facial and head pain, claimed as secondary to (medications 
for) myofascial pain syndrome of the lumbosacral spine, is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


